USCA4 Appeal: 22-1633      Doc: 16         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1633


        SHERRY L. BLAKENEY,

                            Plaintiff - Appellant,

                     v.

        PACIFIC ARCHITECTS AND ENGINEERS, d/b/a PAE,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:22-cv-00366-LMB-IDD)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Sherry L. Blakeney, Appellant Pro Se. John Michael Remy, Alyssa Beatrice Testo,
        JACKSON LEWIS PC, Reston, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1633         Doc: 16     Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

              Sherry L. Blakeney appeals the district court’s order and judgment dismissing her

        complaint. We have reviewed the record and find no reversible error. Accordingly, we

        affirm. Blakeney v. Pacific Architects & Eng’rs, No. 1:22-cv-00366-LMB-IDD (E.D. Va.

        May 10, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2